DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment
Applicants’ attention is drawn to the fact that the instant claims are directed to at least two inventions – a heat shield device, represented by claims 1-9, a smelting furnace, represented by claims 10-18. The restriction requirement is not made at this time; however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims. Claims 1-18 are currently examined on the merits.
Reference characters may be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. However, generally, the presence or absence of such reference characters does not affect the scope of a claim. 
Claim Objections
Claims 10-18 are objected to because of the following informalities:  
Claims 10-18 recite “…a heat shield device…” which should read “…[[a]] the heat shield device …” 
Claims 11 and 12 recite “…a port…” which should read “…[[a]] the port …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…passing melt to be pulled through … which is close to a crucible … the melt to be pulled …” constitutes an indefinite subject matter. It is not clear what “passing melt to be pulled through… the melt to be pulled” means because it is apparent that a melt cannot be pulled. Also, the terms “close” and “far” in claim 1 are relative terms which render the claim indefinite. The term “close” or “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-18 are rejected because they depend on claim 1.
The recited in claim 2 “…the first layer plate is disposed in parallel to a port of the crucible …” constitutes an indefinite subject matter. It is apparent that a port of the crucible is a 3D shape; it is not clear which direction of the port of the crucible is considered as in parallel to the first layer plate. Therefore, the metes and bounds of claim 2 are not readily ascertainable. Clarification and/or correction are/is required. Claims 3, 11 and 12 are rejected because they depend on claim 2.
The recited in claim 3 “…the second layer plate is tilted in a direction towards the shield wall at a tilt angle in a range from 1º to 10º …” constitutes an indefinite subject matter. It is not clear which angle is referred as “a tilt angle” in a range from 1º to 10º.. Therefore, the metes and bounds of claim 2 are not readily ascertainable. Clarification and/or correction are/is required. Claim 12 is rejected because they depend on claim 3.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the heat preservation part has a porous structure made of a heat preservation material”, and the claim also recites “the heat preservation material is graphite” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “heat insulation plate made of a composite material” as recited in claim 9, because there is no enabling disclosure in the instant specification about what is the “composite material”. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claim 18 is rejected because it depends on claim 9.
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “movement of the heat shield device causes the growth of monocrystalline silicon crystal” as recited in claims 10-18, because there is no enabling disclosure how “movement of the heat shield device” is performed. It is noted that the wall of the heat shield is connected with an inner wall of a furnace body as disclosed in the instant specification (for example instant figs 1, 2, 5 and 6, claims 6 and 7, [0018]-[0019], PGPUB US 2022/0002901 A1), but nowhere discloses how the heat shield device is moved, which causes the growth of monocrystalline silicon crystal. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al (CN 102352530 A, machine translation, “Shang”).
Regarding claim 1, Shang (entire document) teaches a heat shield device, wherein the heat shield device comprises a first portion comprising inner/outer cylinder 6/1 (a heat shield unit), a second portion comprising heat insulation pad 5, heat reflection layer 2, heat insulation pad 4 and heat insulation layer 3 (a heat insulation unit) (fig 1, 0016); the first portion (the heat shield unit) comprises a shield bottom provided with a through opening (hole) at a center thereof for passing melt to be pulled through (fig 1, 0019, 0020, 0031), the outer cylinder 1 having a shield wall comprising a bottom layer (a first layer plate) (fig 1), the inner cylinder 6 having a shield wall comprising a medium bottom layer (a second layer plate) (fig 1), and a substantially vertical layer (a lateral plate) extended from the medium bottom layer (fig 1), one end of the lateral plate (the substantially vertical layer) is connected with the bottom layer (first layer plate) (fig 1), the heat shield device is placed above a crucible (0004, 0005, 0023, 0030 and 0039), reading on the bottom layer (first layer plate) close to crucible, and the other end of the lateral plate (the substantially vertical layer) is connected with the second layer plate (medium bottom layer) (fig 1), since the heat device is placed above the crucible as just addressed above, reading on the second layer plate (medium bottom layer) is away from the crucible; one side of the lateral plate (the substantially vertical layer), the first layer plate (the bottom layer) and the second layer plate (the medium bottom layer) enclose the opening (through hole) (fig 1, 0019, 0020, 0031), and the other side of the lateral plate (the substantially vertical layer), the first layer plate (the bottom layer), the second layer plate (medium bottom layer) and the shield wall (outer wall of outer cylinder 1)  enclose an accommodation cavity (fig 1, 0010, 0018, claim 1); the heat insulation unit (heat insulation pad 5, heat reflection layer 2 and heat insulation layer 3), which is disposed in the accommodation cavity (fig 1, 0010, 0018, claim 1), comprises a heat insulation pad 5 (heat insulation part) disposed at the other side of the lateral plate (the substantially vertical layer) and a heat insulation layer 3 (heat preservation part); the heat insulation part (heat insulation pad 5) has a height substantially 1/2 of of that of the lateral plate (the substantially vertical layer), and the accommodation cavity is filled with the heat preservation part (heat insulation layer 3), in addition to the heat insulation part (heat insulation pad 5). As addressed above, Shang teaches a heat shield device substantially the same or similar to the instantly claimed structural feature. Therefore it is reasonably expected that the apparatus of Shang is capable of performing the instantly claimed functions of “being used to prevent heat of the crucible from dispersing to the melt to be pulled”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). It is also well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04 IV.
Regarding claim 2, Shang teaches the heat shield comprising the first layer plate (the bottom layer) and the heat shield device being placed above the crucible (apparently having a port) as addressed above, and further teaches that the bottom layer (first layer plate) having a substantially flat bottom (fig 2), therefore it is reasonably expected that the first layer plate (the bottom layer) is in parallel to a port of the crucible because Shang teaches a substantially the same or similar arrangement of the first layer plate and the crucible as addressed above.
Regarding claim 5, Shang teaches the heat insulation part (heat insulation pad 5) and the lateral plater layer (the substantially vertical layer) as addressed above, but does not explicitly teach that the heat insulation part is attached to the lateral plate. However the court has held that making the structure separable or integral would be merely a matter of obvious engineering choice. See MPEP 2144.04 V.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shang as applied to claims 1 and 2 above, and further in view of Harada et al (US 20060124052 A1, “Harada”).
Regarding claim 3, Shang teaches that the second layer plate (medium bottom layer) is tilted in a direction towards the shield wall at a tilt angle (fig 1, 0019, 0020), but does not explicitly teach the angle in a range from 1° to 10°. However it is a known practice that a layer of a heat shield forms an angle of exceeding zero degree and being 80 degrees or less as taught by Harada (fig 1, 0017, 0039 and claim 6). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Harada in order to provide a suitable heat shielding member for obtaining a crystal without faults (Harada 0009, 0017 and 0047).
Regarding claim 4, Shang teaches the lateral plate layer as addressed above, but does not explicitly teach a height in a range from 30 mm to 50 mm. However it is a known practice that an inner vertical wall (lateral plate) has a height of more than 10 mm (0011, 0038, 0039, 0044-0046). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Harada in order to provide a suitable heat shielding member for obtaining a crystal without faults (Harada 0009, 0017 and 0047). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shang as applied to claim 1 above, and further in view of Xiao et al (CN 109930200 A, machine translation, “Xiao”).
Regarding claim 6, Shang teaches the shield wall as addressed above, and further teaches that one end of the shield wall is connected with the first layer plate (bottom layer) (fig 1), but does not explicitly teach the shield wall has a single layer structure and the other end of the single layer structure is connected with an inner wall of a furnace body. However it is a known practice that a hot screen (heat shield) comprises a screen wall 140 having a single layer structure, one end of the single layer structure is connected with an inner wall of a furnace body 11 as taught by Xiao (fig 1, 0034, 0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Xiao in order to provide a suitable condition for growing a crystal (Xiao 0011). It is also noted that the instant application explicitly recites that “[0018]… the shield wall has a single layer… [0019] … the shield wall has a double layer structure…”. Therefore, the criticality of the claimed the shield wall having a single layer is not established. The court held that the configuration of the claimed apparatus is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shang as applied to claim 1 above, and further in view of Li et al (CN 101665977 A, machine translation, “Li”)..
Regarding claim 7, Shang teaches the shield wall has a plurality of layers (fig 1), reading on a double layer structure; one end of the double layer structure is connected with the first layer plate and the second layer plate (Shang fig 1) and an interior of the double layer structure is filled with the heat preservation part (insulating part 3) (Shang fig 1), but does not explicitly teach that the other end of the double layer structure is connected with an inner wall of a furnace body. However it is a known practice that one end of an at least two layers (double layer structure) of a heat shield  is connected with an inner wall of a furnace body  as taught by Li (fig 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Li in order to improve reliability and safety when pulling a crystal (Li abstract). It is also noted that the instant application explicitly recites that “[0018]… the shield wall has -a single layer… [0019] … the shield wall has a double layer structure…”. Therefore, the criticality of the claimed the shield wall having a single layer is not established. The court held that the configuration of the claimed apparatus is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 8, Shang/Li teaches the heat preservation part as addressed above, and further teaches that porous material usually graphite foam materials are used for making a heat shield device (Li abstract, 0022), meeting the claim.  Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shang as applied to claim 1 above, and further in view of Haringer et al (US 20180030614 A1, “Haringer”).
Regarding claim 9, Shang teaches the heat insulation part is a heat insulation pad (plate) as addressed above, but does not explicitly teach a composite material. However it is a known practice that a heat shield is constructed from any suitable materials including graphite, silica-coated, molybdenum and combinations thereof (composite) as taught by Haringer (0025). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Haringer in order to provide suitable configuration and conditions for growing the crystal (Haringer abstract and 0025).
Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shang as applied to claims 1, 2 and 5 above, and further in view of Sugawara et al (US 20130058540 A1, “Sugawara”).
	Regarding claim 10, the  Shang teaches the heat shield device as addressed above in claim 1, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (0023); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (0023, 0030), the crystal is grown from molten silicon (0011, 0020, 0023 and 0030), inexplicitly teaching a heater; a certain pressure is maintained in the furnace for the growth of the crystal (0009-0012, 0018, 0030), inexplicitly teaching the furnace has a cavity in which the crucible for containing melt is disposed. Shang does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal, and the heater is disposed outside the crucible for heating monocrystalline silicon melt in the crucible. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27), and a heater 14 is disposed outside a crucible 1 for heating silicon melt 2 in the crucible (0065-0066). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
	Regarding claim 11, the  Shang teaches the heat shield device as addressed above in claim 2, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (0023); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (0023, 0030), the crystal is grown from molten silicon (0011, 0020, 0023 and 0030), inexplicitly teaching a heater; a certain pressure is maintained in the furnace for the growth of the crystal (0009-0012, 0018, 0030), inexplicitly teaching the furnace has a cavity in which the crucible for containing melt is disposed. Shang does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal, and the heater is disposed outside the crucible for heating monocrystalline silicon melt in the crucible. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27), and a heater 14 is disposed outside a crucible 1 for heating silicon melt 2 in the crucible (0065-0066). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
	Regarding claim 14, the  Shang teaches the heat shield device as addressed above in claim 5, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (0023); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (0023, 0030), the crystal is grown from molten silicon (0011, 0020, 0023 and 0030), inexplicitly teaching a heater; a certain pressure is maintained in the furnace for the growth of the crystal (0009-0012, 0018, 0030), inexplicitly teaching the furnace has a cavity in which the crucible for containing melt is disposed. Shang does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal, and the heater is disposed outside the crucible for heating monocrystalline silicon melt in the crucible. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27), and a heater 14 is disposed outside a crucible 1 for heating silicon melt 2 in the crucible (0065-0066). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shang/Harada as applied to claims 3 and 4 above, and further in view of Sugawara et al (US 20130058540 A1, “Sugawara”).
Regarding claim 12, Shang/Harada the heat shield device as addressed above in claim 3, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (Shang 0023; Harada fig 2); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (Shang 0023, 0030; Harada fig 2), a heater(Shang 0011, 0020, 0023 and 0030; Harada fig 2, 0010); the furnace has a cavity in which the crucible for containing melt is disposed (Shang 0009-0012, 0018, 0030; Harada fig 2). Shang/ Harada does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang/Harada per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
Regarding claim 13, Shang/Harada the heat shield device as addressed above in claim 4, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (Shang 0023; Harada fig 2); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (Shang 0023, 0030; Harada fig 2), a heater(Shang 0011, 0020, 0023 and 0030; Harada fig 2, 0010); the furnace has a cavity in which the crucible for containing melt is disposed (Shang 0009-0012, 0018, 0030; Harada fig 2). Shang/ Harada does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang/Harada per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shang/ Xiao as applied to claim 6 above, and further in view of Sugawara et al (US 20130058540 A1, “Sugawara”).
Regarding claim 15, Shang/Xiao the heat shield device as addressed above in claim 6, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (Shang 0023; Xiao fig 1); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (Shang 0023, 0030; Xiao fig 1), a heater(Shang 0011, 0020, 0023 and 0030; Xiao fig 1, 0020); the furnace has a cavity in which the crucible for containing melt is disposed (Shang 0009-0012, 0018, 0030; Xiao fig 1). Shang/ Xiao does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang/Xiao per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shang/Li as applied to claims 7 and 8 above, and further in view of Sugawara et al (US 20130058540 A1, “Sugawara”).
Regarding claims 16 and 17, Shang/Li the heat shield device as addressed above in claims 7 and 8, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (Shang 0023; Li fig 1); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (Shang 0023, 0030; Li fig 1), a heater(Shang 0011, 0020, 0023 and 0030; Li fig 1, 0004-0005); the furnace has a cavity in which the crucible for containing melt is disposed (Shang 0009-0012, 0018, 0030; Li fig 1). Shang/Li does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang/Li per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shang/ Haringer as applied to claim 9 above, and further in view of Sugawara et al (US 20130058540 A1, “Sugawara”).
Regarding claims 16 and 17, Shang/Haringer the heat shield device as addressed above in claim 9, and further teaches that the heat shield device is comprised in a silicon single crystal growth furnace (abstract), and furnace comprise a crucible (Shang 0023; Haringer fig 1); and the heat shield device is disposed above the port of the crucible for growth of monocrystalline silicon crystal (Shang 0023, 0030; Haringer fig 1), a heater (Shang 0011, 0020, 0023 and 0030; Haringer fig 1, 0019); the furnace has a cavity in which the crucible for containing melt is disposed (Shang 0009-0012, 0018, 0030; Haringer fig 1). Shang/ Haringer does not explicitly teach that movement of the heat shield device causes the growth of monocrystalline silicon crystal. However Sugawara (entire document) teaches an apparatus for pulling crystals, wherein a heating shielding member is moved for puling the crystal (0036-0037, 0074-0075, claims 18-27). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shang/ Haringer per teachings of Sugawara in order to provide suitable conditions for producing a defect-free crystal at good productivity (Sugawara abstract and 0024).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferry et al (US 20040055531 A1) teaches a heat shield comprising a first heat shield unit and a second heat unit (figs 1, 2 and 2A), which is substantially the same as recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714